DETAILED ACTION
Reasons for Allowance
Claims 1,3,5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach “in odd rows of the sub-pixel units, only two second compensation light emitting groups are disposed in a row direction, each of the two second compensation light emitting groups is one of the at least one second compensation light emitting group, the two second compensation light emitting groups are disposed at a first end and a second end of the row direction, and in even rows of the sub-pixel units, only the first compensation light emitting group is disposed in the row direction; or, in the even rows of the sub-pixel units, only two second compensation light emitting groups are disposed in a row direction, each of the two second compensation light emitting groups is one of the at least one second compensation light emitting group, the two second compensation light emitting groups are disposed at a first end and a second end of the row direction, and in odd rows of the sub-pixel units, only the first compensation light emitting group is disposed in the row direction, wherein the first end and the second end are opposite to each other” as newly recited in claim 1.
Prior art, alone or in combination, fails to teach “in odd rows of the sub-pixel units, the second compensation light emitting group is at a first end in a row direction, in even rows of the sub-pixel units, the second compensation light emitting group is at a second end in the row direction, and the first end and the second end are opposite to each other, wherein in each row of the sub-pixel units, only one second compensation light emitting group is disposed” as recited in claim 21.
Lee et al. (US Pub 2018/0130405 A1) discloses a display device comprising a plurality of first group of pixels (Fig.6, each of first group of pixels comprises two LEDs) and second group of pixels (Fig.6, each of second group of pixels comprises only one LED). However, Lee does not teach the aforementioned limitations recited in claims 1 and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691         

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691